Burr, J. (dissenting):
I dissent. If there was sufficient evidence to go to the jury that by other railroad companies a rule had been adopted that some member of the gang should be charged with the duty of watching for approaching cars and giving adequate warning of the. danger, the failure' tó adopt and enforce such a rule was not the proximate cause of the accident in this case. The very thing which such a rule was intended to accomplish was in fact done. The plaintiff, was warned of the approaching cars in. am pie time to leave the track. He either did not hear or neglected to obey the warning.
Judgment reversed and new trial granted, costs to abide the event.